United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-2150
                       ___________________________

                              The-Nimrod Sterling

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

   Tracy Taylor, Deputy, W.C. "Dub" Brassell Adult Detention Center; Willie
Taylor, Corporal, W.C. "Dub" Brassell Adult Detention Center (Originally named
  as Taylor); Ed Adams, Captain, W.C. "Dub" Brassell Adult Detention Center
 (Originally named as Edward Adams); Tyra Tyler, Major, W.C. "Dub" Brassell
Adult Detention Center (Originally named as Tyranetta Tyler); Greg Bolin, Chief
   Deputy, W.C. "Dub" Brassell Adult Detention Center (Originally named as
   Donald Bolin); Tamara Parker, Deputy, Jefferson County in his individual
 capacity (Originally named as Parker); Sherry Cone, Administration, Jefferson
                                  County Jail

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
               for the Eastern District of Arkansas - Little Rock
                                ____________

                          Submitted: January 31, 2018
                            Filed: February 8, 2018
                                 [Unpublished]
                                ____________

Before GRUENDER, BOWMAN, and KELLY, Circuit Judges.
                       ____________
PER CURIAM.

       Federal inmate The-Nimrod Sterling appeals the district court’s1 adverse grant
of summary judgment in his 42 U.S.C. § 1983 action arising from his incarceration
at a county jail. Viewing the evidence in a light most favorable to Sterling, and
giving him the benefit of all reasonable inferences, we agree with the district court
that summary judgment was warranted. See Murchison v. Rogers, 779 F.3d 882, 886-
87 (8th Cir. 2015) (de novo review). We find no merit to Sterling’s challenges to the
other adverse orders he identifies. The judgment of the district court is affirmed, see
8th Cir. R. 47B, but we clarify the dismissal is without prejudice as to the state-law
claims Sterling raised in the amended complaint at issue here.
                        ______________________________




      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Jerome T. Kearney, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-